
	
		I
		111th CONGRESS
		1st Session
		H. R. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk (for himself
			 and Mr. Hastings of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Tropical Forest Conservation Act of 1998 to
		  provide debt relief to developing countries that take action to protect
		  tropical forests and coral reefs and associated coastal marine ecosystems, to
		  reauthorize such Act through fiscal year 2011, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Tropical
			 Forest and Coral Conservation Act.
		2.Findings and
			 purposes
			(a)FindingsSubsection (a) of section 802 of the
			 Tropical Forest Conservation Act of
			 1998 (22 U.S.C. 2431) is amended—
				(1)in paragraphs (1),
			 (6), and (7), by striking tropical forests each place it appears
			 and inserting tropical forests and coral reefs and associated coastal
			 marine ecosystems;
				(2)by redesignating
			 paragraphs (3) through (7) as paragraphs (4) through (8), respectively;
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)Coral reefs and associated coastal marine
				ecosystems provide a wide range of benefits to mankind by—
							(A)harboring more
				species per unit area than any other marine habitat, providing the basis for
				developing pharmaceutical products and fostering a growing marine tourism
				sector;  
							(B)providing a major
				source of food and jobs for hundreds of millions of coastal residents;  
				and
							(C)serving as natural
				storm barriers, thus protecting vulnerable shorelines and communities from
				storm waves and erosion.
							;
				and
				(4)in paragraph (4)
			 (as redesignated)—
					(A)by inserting
			 and coral reef and associated coastal marine ecosystems after
			 forest resources; and
					(B)by inserting
			 and coral reef and associated coastal marine ecosystem
			 exploitation after tropical deforestation.
					(b)PurposesSubsection (b) of such section is
			 amended—
				(1)in paragraphs (1),
			 (3), and (4), by striking tropical forests each place it appears
			 and inserting tropical forests and coral reefs and associated coastal
			 marine ecosystems; and
				(2)in paragraph
			 (2)—
					(A)by striking tropical forests
			 the first and third place it appears and inserting tropical forests and
			 coral reefs and associated coastal marine ecosystems;
					(B)by striking
			 tropical forests the second place it appears and inserting
			 areas; and
					(C)by inserting at
			 the end before the semicolon the following: and unsustainable coral reef
			 and associated coastal marine ecosystem exploitation.
					3.DefinitionsSection 803 of the Tropical Forest
			 Conservation Act of 1998 (22 U.S.C. 2431a) is amended—
			(1)in paragraph (2)(A), by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs;
			(2)by striking
			 paragraphs (4), (7), (8), and (9);
			(3)in paragraph
			 (5)—
				(A)in the heading, by
			 striking tropical
			 forest and inserting tropical forest or coral reef or associated
			 coastal marine ecosystem;
				(B)in the matter preceding subparagraph (A),
			 by striking tropical forest and inserting tropical forest
			 or coral reef or associated coastal marine ecosystem; and
				(C)in subparagraph
			 (B)—
					(i)by striking tropical forest
			 and inserting tropical forest or coral reef or associated coastal marine
			 ecosystem; and
					(ii)by striking
			 tropical forests and inserting tropical forests or coral
			 reefs or associated coastal marine ecosystems;
					(4)by redesignating
			 paragraphs (5) and (6) as paragraphs (9) and (10), respectively; and
			(5)by inserting after
			 paragraph (3) the following:
				
					(4)Conservation
				agreementThe term Conservation Agreement or
				Agreement means a Conservation Agreement provided for in section
				809.
					(5)Conservation
				facilityThe term Conservation Facility or
				Facility means the Conservation Facility established in the
				Department of the Treasury by section 804.
					(6)Conservation
				fundThe term Conservation Fund or Fund
				means a Conservation Fund provided for in section 810.
					(7)CoralThe
				term coral means species of the phylum Cnidaria, including—
						(A)all species of the
				orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea
				(soft corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and
				others), and Coenothecalia (blue coral), of the class Anthozoa; and
						(B)all species of the
				order Hydrocorallina (fire corals and hydrocorals) of the class
				Hydrozoa.
						(8)Coral
				reefThe term coral reef means any reef or shoal
				composed primarily of
				corals.
					.
			4.Establishment of
			 the FacilitySection 804 of
			 the Tropical Forest Conservation Act of 1988 (22 U.S.C. 2431b) is amended by
			 striking Tropical Forest Facility and inserting
			 Conservation Facility.
		5.Eligibility for
			 benefitsSection 805(a) of the
			 Tropical Forest Conservation Act of 1998 (22 U.S.C. 2431c(a)) is amended by
			 striking tropical forest and inserting tropical forest or
			 coral reef or associated coastal marine ecosystem.
		6.Reduction of debt
			 owed to the United States as a result of concessional loans under the Foreign
			 Assistance Act of 1961
			(a)Additional terms
			 and conditionsSubsection
			 (c)(2) of section 806 of the Tropical Forest Conservation Act of 1998 (22
			 U.S.C. 2431d) is amended by striking Tropical Forest Fund and
			 inserting Conservation Fund.
			(b)Authorization of
			 appropriationsSubsection (d)(6) of such section is amended by
			 striking fiscal year 2007 and inserting each of the
			 fiscal years 2007 through 2011.
			(c)Use of funds To
			 conduct program audits, evaluations, monitoring, and
			 administrationSubsection (e) of such section is amended to read
			 as follows:
				
					(e)Use of funds To
				conduct program audits, evaluations, monitoring, and
				administrationOf the amounts made available to carry out this
				part for a fiscal year, up to $300,000 is authorized to be made available to
				carry out audits, evaluations, monitoring, and administration of programs under
				this part, including personnel costs associated with such audits, evaluations,
				monitoring, and
				administration.
					.
			7.Reduction of debt
			 owed to the United States as a result of credits extended under title I of the
			 Agricultural Trade Development and Assistance Act of 1954Section 807(c)(2) of the Tropical Forest
			 Conservation Act of 1998 (22 U.S.C. 2431e(c)(2)) is amended by striking
			 Tropical Forest Fund and inserting Conservation
			 Fund.
		8.United States
			 Government representation on oversight bodies for grants from debt-for-nature
			 swaps and debt-buybacksSection 808(a)(5) of the Tropical Forest
			 Conservation Act of 1998 (22 U.S.C. 2431f(a)(5)) is amended by adding at the
			 end the following:
			
				(C)United States
				Government representation on the administering bodyOne or more
				individuals appointed by the United States Government may serve in an official
				capacity on the administering body that oversees the implementation of grants
				arising from this debt-for-nature swap or debt buy-back regardless of whether
				the United States is a party to any agreement between the eligible purchaser
				and the government of the beneficiary
				country.
				.
		9.Conservation
			 agreement
			(a)AuthoritySubsection (a) of section 809 of the
			 Tropical Forest Conservation Act of 1998 (22 U.S.C. 2431g) is amended—
				(1)by striking
			 (a) Authority.— and all that follows through
			 The Secretary of State and inserting (a)
			 Authority.—The
			 Secretary of State;
				(2)by striking
			 Tropical Forest Agreement and inserting Conservation
			 Agreement; and
				(3)by striking
			 paragraph (2).
				(b)Administering
			 bodySubsection (c)(2)(A) of
			 such section is amended—
				(1)in
			 clause (i), by inserting at the end before the semicolon the following:
			 to serve in an official capacity; and
				(2)in clause
			 (iii)(III), by inserting or marine after
			 forestry.
				(c)Eligible
			 activitiesSubsection (d) of such section is amended—
				(1)in the matter
			 preceding paragraph (1), by striking the tropical forests and
			 inserting tropical forests or coral reefs or associated coastal marine
			 ecosystems;
				(2)in paragraph (2),
			 by inserting and water after land;
				(3)in paragraph (5),
			 by striking tropical forest; and
				(4)in paragraph (6), by striking living
			 in or near a tropical forest in a manner consistent with protecting such
			 tropical forest and inserting dependent on a tropical forest or
			 coral reef or associated coastal marine ecosystem in a manner consistent with
			 protecting and conserving such resources.
				(d)Grant
			 recipientsSubsection (e)(1)
			 of such section is amended—
				(1)in subparagraph
			 (A), by inserting marine, after forestry,;
			 and
				(2)in subparagraph (C), by striking in
			 exceptional circumstances, the government of the beneficiary country
			 and inserting in limited circumstances, the government of the
			 beneficiary country when needed to improve governance and enhance management of
			 tropical forests or coral reefs or associated coastal marine ecosystems,
			 without replacing existing levels of financial efforts by the government of the
			 beneficiary country and with priority given to projects that complement grants
			 made under subparagraphs (A) and (B).
				(e)Review of larger
			 grantsSubsection (f) of such section is amended to read as
			 follows:
				
					(f)Review of larger
				grantsAny grant of more than $250,000 from a Fund shall be
				approved by the Government of the United States and the government of the
				beneficiary
				country.
					.
			(f)Conforming
			 amendmentThe heading of such section is amended by striking
			 tropical
			 forest and inserting conservation.
			10.Conservation
			 fund
			(a)EstablishmentSubsection (a) of section 810 of the
			 Tropical Forest Conservation Act of 1998 (22 U.S.C. 2431h) is amended—
				(1)by striking Tropical Forest
			 Agreement and inserting Conservation Agreement;
			 and
				(2)by striking
			 Tropical Forest Fund and inserting Conservation
			 Fund.
				(b)Technical and
			 conforming amendmentsSuch section is amended—
				(1)in subsection (b),
			 by striking terms as conditions and inserting terms and
			 conditions; and
				(2)in the heading, by striking
			 tropical
			 forest and inserting conservation.
				11.BoardSection 811 of the Tropical Forest
			 Conservation Act of 1998 (22 U.S.C. 2431i) is hereby repealed.
		12.Annual reports
			 to the CongressSection 813 of
			 the Tropical Forest Conservation Act of 1998 (22 U.S.C. 2431k) is
			 amended—
			(1)by striking
			 (a) In
			 general.—;
			(2)by striking
			 December 31 and inserting April 15;
			(3)by striking
			 fiscal year each place it appears and inserting calendar
			 year; and
			(4)by striking
			 subsection (b).
			13.Technical and
			 conforming amendments
			(a)Part
			 headingThe heading of part V of the Foreign Assistance Act of
			 1961 is amended by striking tropical forests and inserting
			 tropical forests or coral reefs
			 or associated coastal marine ecosystems.
			(b)Short
			 title
				(1)AmendmentSection
			 801 of the Tropical Forest Conservation Act of 1998 (22 U.S.C. 2151 note) is
			 amended by striking Tropical Forest Conservation Act of 1998 and
			 inserting Tropical Forest and Coral Conservation Act of
			 2009.
				(2)ReferencesAny reference in a law, regulation,
			 document, or other record of the United States to the Tropical Forest
			 Conservation Act of 1998 shall be deemed to be a reference to the Tropical
			 Forest and Coral Conservation Act of 2009.
				(c)RedesignationPart
			 V of the Foreign Assistance Act of 1961 (22 U.S.C. 2431 et seq.) is amended by
			 redesignating sections 812 and 813 as sections 811 and 812,
			 respectively.
			(d)Other
			 amendmentsSection 703(a)(5) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2430b(a)(5)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking or, as appropriate in
			 exceptional circumstances, and inserting or; and
				(2)in subparagraph
			 (A), by striking or an arrangement under the structural adjustment
			 facility or enhanced structural adjustment facility, or in exceptional
			 circumstances, a Fund monitored program or its equivalent, and
			 inserting an arrangement under the structural adjustment facility or
			 enhanced structural adjustment facility, a Fund monitored program, or is
			 implementing sound macroeconomic policies,.
				
